Citation Nr: 9920837	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
shrapnel wounds manifested by scars.

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
San Francisco Regional Office (RO) April 1992 rating decision 
which granted service connection for PTSD, assigning it a 10 
percent rating, and Oakland RO which in August 1993 denied 
service connection for residuals of shrapnel wounds 
manifested by scars, and in October 1997 denied service 
connection for hepatitis.

The Board observes that the veteran noted disagreement with 
the assignment of the initial rating assigned his PTSD in 
April 1992 and has properly perfected his appeal as to that 
issue (but he did not express disagreement with regard to the 
effective date of award of service connection for the 
disorder).  Thus, the propriety of the rating from the 
effective date of the award through to the time when a final 
resolution of each issue has been reached, is currently 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
intrusive memories, flashbacks, nightmares, trigger stimuli, 
restricted range of affect, social isolation, sleep 
disturbance, irritability, difficulty in crowds, exaggerated 
startle response, and problems with concentration; he has a 
history of 4 failed marriages but currently lives with his 
former 4th spouse; he is employed as a mechanic and has 
worked for the same employer since 1980; his ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.

2.  The veteran had combat service in Vietnam; the evidence 
of record demonstrates that the scars on his left knee, left 
flank, and anterior chest are residuals of shrapnel injuries 
sustained in Vietnam.

3.  The claim for service connection for hepatitis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  Resolving the benefit of the doubt in the veteran's 
favor, scars on the left knee, left flank, and anterior chest 
were incurred during active wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
service connection for hepatitis.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claim

General Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  


VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Factual Background

As indicated above, service connection for PTSD was initially 
granted by the RO in April 1992, and a 10 percent rating was 
assigned.  That decision was based on the veteran's service 
records showing that he had combat service in Vietnam (in 
pertinent part, he is shown to have participated in the 
Vietnam Counteroffensive Phases IV-VI), and post service 
clinical evidence showing a clear diagnosis of that disorder 
and relating its onset to his combat-related stressors in 
Vietnam; the post-service evidence linking the veteran's 
psychiatric disability (PTSD) to service was further 
reinforced and corroborated by numerous letters from his 
friends, relatives, and a supervisor, collectively suggesting 
that he did not experience any psychological/psychiatric 
problems prior to active service but became a person of a 
labile character who was very distressed, disturbed, 
unpredictable, and unable to cope with the demands of the 
daily living since his separation from service.  

By a rating decision in January 1997, the evaluation of the 
veteran's service-connected PTSD was increased from 10 to 30 
percent based on evidence of an increase in the severity of 
the pertinent symptomatology.

The veteran's claims file includes various medical, lay, and 
administrative and legal evidence showing that he has a 
history of 4 failed marriages (but he is now living together 
with his former 4th spouse), that he does not maintain 
regular contact or a relationship with his children, that he 
has had numerous legal problems including by reason of 
spousal abuse, and that although he has been employed by his 
current employer since 1980, he has been experiencing 
significant problems and difficulties at work.  Such evidence 
includes lay statements from the veteran's 4th spouse, dated 
when the parties were married and after they divorced 
(apparently because of his PTSD-related outbursts of anger, 
irritability, violence, nightmares, and flashbacks).  
Collectively, such evidence indicates that the majority of 
his problems are related to/constitute manifestations of his 
service-connected PTSD.  

On VA psychiatric examination in October 1991, the veteran 
indicated that he was divorced 3 times (and had 1 child from 
each marriage, not maintaining regular contact with the 
children) but lived with a girl-friend, and that he worked as 
a mechanic.  His pertinent symptomatology reportedly 
consisted of feeling depressed, sad, irritable, jumpy, and 
experiencing various difficulties at work.  He indicated that 
he felt isolated and had no real friends, was unable to feel 
close to people, and experienced frequent nightmares and 
intrusive thoughts and recollections about Vietnam.  On 
examination, chronic, moderate PTSD and past history of 
alcohol dependence were diagnosed.  The examiner indicated 
that the veteran suffered from a "full blown" symptom 
complex for PTSD and had a past history of extensive use of 
alcohol to self-medicate; his contemporaneous symptoms were 
described as emotional numbing, social isolation, extreme 
feeling of guilt and depression, intrusive memories, sleep 
disturbance, hyperalertness, and hypervigilance.  He was 
"severely" symptomatic despite receiving ongoing treatment 
and therapy.  

A September 1992 letter from R. Larson, readjustment 
therapist, indicates that he treated the veteran for PTSD 
since October 1990.  Reportedly, the veteran suffered a set-
back in July 1992 at which time he attempted to commit 
suicide, because of his PTSD symptomatology, and was admitted 
to the Sutter Coast Hospital (SCH).  

Medical records from the SCH and the Del Norte County 
Community Mental Health Services, dated in July 1992, confirm 
that the veteran attempted suicide by overdosing prescription 
medication (Valium).  

Medical records from M. Zwerin, D.O., received by the RO in 
September 1992, reveal that he evaluated the veteran's health 
condition (apparently in conjunction with his Workers' 
Compensation claim) following his right wrist injury in 
February 1987.  An undated evaluation report from Dr. Zwerin 
indicates that the veteran was a very distracted, pressured, 
and emotionally distraught person whose attention-span was 
severely curtailed, who was easily distracted, and who had a 
great deal of difficulty remembering details and dates.  The 
evaluation report indicates that the veteran was employed as 
a mechanic by Del Norte county since 1980.  

An April 1993 letter from Mr. Larson indicates that he 
continued to work with the veteran in individual 
psychotherapy due to his PTSD as manifested by nightmares, 
anger, fear of loss, and "betrayal issues."  

On VA psychiatric examination in April 1993, the veteran 
indicated that he was in his 4th marriage and that he worked 
as a mechanic (since 1980).  He indicated that he was very 
irritable, isolative, that he frequently argued with his 
spouse and others, that he experienced chronic sleep 
disturbance, that his energy level was low, and that he 
experienced anhedonia.  

On examination, he was able to perform simple screens of 
concentration, orientation, and memory; his affective status 
was generally restricted, mood was irritable, and 
concentration was poor.  PTSD and history of alcohol abuse 
were diagnosed, and an unconfirmed diagnosis of underlying 
affective disorder was indicated.  The examiner noted that he 
did not have the benefit of reviewing the veteran's claims 
file and could therefore not comment on the severity of the 
PTSD symptomatology from a historical perspective, and was 
unable to opine whether the severity of his pertinent 
symptomatology was increasing over time.

A March 1994 letter from County of Del Norte, the veteran's 
employer, indicates that he had a very high rate of 
absenteeism from work and that his performance level was 
deficient, outlining corrective procedures and plan designed 
to improve his performance and attendance.

Medical records from Rogue Valley Serenity Lane (RVSL) and 
the Oregon Medical Addictions Specialists (OMAS), dated from 
February to March 1994, reveal that the veteran underwent 
inpatient treatment during that time to treat his alcoholism.  
During the course of treatment, it was indicated that the 
veteran also participated in therapy to treat his PTSD.

At an RO hearing in July 1994, the veteran testified that he 
experienced difficulties at work and had problems retaining 
his employment (having been employed as a diesel-engine 
mechanic), suggesting that he was able to complete his job 
when left alone and able to work by himself.  He indicated 
that the main reason for him being able to retain his job was 
that his supervisor was very close to his family and has 
known him since childhood, and that he has always watched out 
for him.  He testified that he was a good mechanic but could 
not be trusted, could not get along with people, and was 
unable to take directions from others, thus making it very 
hard for him to be able to function in an employment setting.  
Reportedly, he continued to participate in weekly therapy 
sessions and used medication to help him deal with his PTSD 
symptomatology but did not feel like he was making 
significant progress.  He testified that he was in his 4th 
marriage but indicated that the relationship was "rocky" 
and that he was verbally abusive toward his spouse (without 
realizing it at the time of his outbursts).  

On VA fee-basis psychiatric examination in October 1994, the 
veteran indicated that he was depressed "all the time," 
that he was unable to get along with people, that he was 
abusive toward his former spouses and had a history of legal 
problems because of it, and that he had a history of being in 
fights and having assaulted people.  He indicated that he 
lived with his 4th spouse and that he had a hobby of working 
in his shop on his car and motorcycle.  Reportedly, he did 
not trust people but noted that he saw his father often and 
that he had a few friends.  

On examination, PTSD in partial remission, alcohol abuse 
reported in remission, and depressive disorder were 
diagnosed.  

On psychological evaluation in October 1994, the examiner 
indicated that the veteran could be expected to understand, 
remember, and carry out fairly complex job instructions 
without difficulty, and that he was observed to be able to 
relate well to the examiner, with adequate social judgment 
capacity.  Based on the psychological examination results, it 
was the examiner's opinion that the veteran had a mental 
capacity to perform basic occupational routines and that he 
did not demonstrate incapacity for adaptive behavior for 
daily self-care routines or ability to attend to normal 
business affairs according to his mental capacity.  The 
prognosis for improvement of his mental condition was guarded 
with appropriate psychotherapy and psychotropic medication.  

Evidence received by the RO from Mr. Larson in December 1994 
reveals that he continued to treat the veteran in counseling 
sessions due to his PTSD and that, despite ongoing treatment, 
he continued to exhibit symptoms of nightmares, anger, fear 
of loss, betrayal issues, and distrust toward authority 
figures.  

VA inpatient treatment records from March to April 1995 
reveal that the veteran was hospitalized at that facility 
during that period of time due to the severity of his PTSD 
symptomatology (associated with depression and anxiety).  
During this hospitalization period, a multitude of PTSD-
related symptoms was indicated (including nightmares, anger, 
anxiety, depression, and problems with relationships), and 
the severity of such symptoms apparently necessitated 
hospital admission.  His condition appeared to have 
stabilized after 28 days of hospitalization, and he was 
released to home.  

A July 1995 psychiatric evaluation report from W. Fesuk, 
L.C.S.W., reveals that the veteran was disciplined at work 
several times and was fearful of losing his job; if that 
would happen, he would present a "real suicide risk."  

In Mr. Fesuk's opinion, the veteran needed regular (weekly) 
therapy sessions in order to help him deal with his PTSD 
symptomatology.

Medical records from the SCH in November 1995 reveal that the 
veteran was hospitalized at that facility in November 1995 
due to a suicide attempt (which was apparently related to his 
recent incarceration for spousal abuse and marital 
difficulties).  

VA treatment records from May 1995 to March 1996 reveal 
intermittent treatment associated with the veteran's PTSD.  
In December 1995, a VA psychiatrist indicated that the 
veteran had various problems with the law and with his 
marriage, finding it difficult to control his anger and 
outbursts of violence.  The physician indicated that the 
veteran's PTSD predisposed him to excessive responses to 
trauma; resorting to physical violence was reportedly an 
involuntary reflex reaction, the product of his mental 
illness, which made him unable to conform his conduct to the 
requirements of the law.

By March 1996 rating decision and based on the evidence 
documenting that the veteran was hospitalized due to his 
service-connected PTSD from March to April 1995, the RO 
granted him a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29 (hospitalization in excess of 
21 days for service-connected disability), for the period 
March to May 1995.

On VA psychiatric examination and psychological evaluation in 
April 1996, the veteran indicated that he was depressed, had 
a "hard time" at work, and that he was in process of a 
divorce from his 4th spouse (having reported a history of 
frequent trouble with the law because of his spousal abuse), 
noting that he continued to be employed as a mechanic by the 
county of Del Norte.  Reportedly, he experienced frequent 
nightmares, intrusive thoughts and recollections, and had a 
history of 2 suicide attempts.  On examination, the examiner 
indicated that the veteran had a history of PTSD and 
depression but also presented with characterological traits 
consistent with personality disorder with both antisocial and 
passive-aggressive traits.  

His current mood disorder appeared to be fairly stable while 
in treatment, and his major difficulties reflected 
characterological issues rather than underlying mood issues.  
History of PTSD and recurrent depression, and personality 
disorder with antisocial and passive-aggressive traits were 
diagnosed.  

A July 1996 letter from W. Beegle, L.C.S.W., reveals that he 
treated the veteran for his PTSD symptoms since January 1996.  
Reportedly, the veteran continued to experience nightly 
nightmares, flashbacks, difficulties with relationships at 
work, hypervigilance, sleep disturbance, social isolation, 
and inability to be in crowds of people.  Reportedly, he 
continued to be employed as a mechanic but was able to do so 
primarily because of his skills and thanks to a sympathetic 
employer.  He indicated that he was divorced (apparently from 
his 4th spouse) but the parties continued to live together.

Based on the foregoing evidence, the evaluation of the 
veteran's service-connected PTSD was increased from 10 to 30 
percent by RO rating decision in January 1997.

VA clinical records from April to May 1997 reveal that the 
veteran was a "mess" because his girl-friend left him, and 
that he experienced anxiety and worry about losing his job 
because his boss left and the new boss did not display much 
tolerance about his disability.

April and June 1997 letters from Mr. Beegle indicate that he 
continued to treat the veteran's PTSD as manifested by 
symptoms of daily flashbacks (reportedly triggered by the 
smell of diesel to which he was exposed on a daily basis at 
work), nightmares, sleep disturbance, social isolation, 
marital and employment problems, and mood lability.  
Reportedly, the veteran was very anxious in crowded places 
and thus rarely engaged in community activities.  Mr. Beegle 
indicated that the veteran continued to experience his 
symptoms and was never symptoms-free despite ongoing use of 
medication and participating in therapy.  He indicated that 
the veteran continued to live with his girl-friend/former 
spouse but the parties continued to experience relationship 
difficulties.

An April 1997 letter from the veteran's supervisor at work 
indicates that the veteran's performance level at work 
continued to deteriorate and included his forgetting to 
complete tasks and not being able to get along with his co-
workers.  The supervisor indicated that he was watching out 
for the veteran at work but he was retiring in June 1997 and 
was afraid that the veteran would lose his job.

VA clinical records from September to October 1997 reveal 
that the veteran continued to participate in therapy to help 
him deal with his PTSD and that he was hospitalized from 
September 8, to October 7, 1997 due to his PTSD.  Reportedly, 
he experienced symptoms of nightmares, flashbacks, anxiety, 
and inability to cope with stress.  Based on such evidence of 
hospitalization, temporary total rating was assigned for the 
veteran's PTSD by RO rating decision in February 1998 (for 
the period from September to November 1997).

On VA psychiatric examination in April 1998, the veteran 
indicated that his life was a "chaos," especially in his 
work setting.  Reportedly, his former supervisor and a close 
friend who looked out for him retired and the new supervisor 
was not as understanding about his disability.  The veteran 
indicated that he lost much time off work recently and was 
worried about losing his job.  He indicated that he has been 
employed for the county of Del Norte since 1980 and would 
very much like to keep his job.  He indicated that he was 
divorced from his 4th spouse but continued to live with her.  
Reportedly, he did not have any close friends and maintained 
some contact with only 1 of his 3 children.  His PTSD 
symptomatology reportedly included nightmares, intrusive 
memories and flashbacks triggered by the smell of diesel 
fuel, irritability, increased startle response, difficulty 
focusing and retaining information, mood lability, and 
avoidance of crowds.  

On examination in April 1998, including a review of the April 
1996 VA psychiatric examination report, the examiner agreed 
that the veteran had characterological traits which impaired 
him and complicated his clinical picture.  However, in this 
examiner's opinion, the veteran's characterological traits 
caused him to cope more poorly with his PTSD symptoms.  

The veteran was noted to have a number of PTSD symptoms 
including intrusive memories, flashbacks, nightmares, trigger 
stimuli, restricted range of affect, social isolation, sleep 
disturbance, irritability, difficulty in crowds, exaggerated 
startle response, and problems with concentration.  The 
examiner commented that even though the veteran had problems 
at work, he has been able to keep his job.  He was 
characterized as being moderately impaired at this time by 
his PTSD symptoms both socially and occupationally.  PTSD, 
dysthymia, and alcohol abuse/dependence in partial remission 
were diagnosed.

October and November 1998 progress notes from Mr. Beegle 
indicate that he continued to treat the veteran in 
association with his PTSD symptoms which caused him 
impairment in both occupational and social settings, noting 
that the veteran was living together with his former (4th) 
spouse; in November 1998, the relationship was described as 
"somewhat stable."  Mr. Beegle indicated that the veteran 
was making a serious effort to overcome his disability and 
was making small progress, but he needed to continue his 
regular therapy.  In November 1998, PTSD with obsessive-
compulsive component, alcohol dependence in remission, and 
depressive disorder were diagnosed.  

In a February 1999 letter, the veteran former (4th) spouse 
indicated that he continued to be severely affected by his 
PTSD symptomatology despite an appearance, which he was able 
to create at times, that he was not affected very much by his 
disability.  She indicated that his mood was very labile, 
changing from calm in one minute to being violent and 
"crazy" the next.

Analysis

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 30 percent for his service-
connected PTSD is well grounded, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), as it stems from the rating initially 
assigned by the RO at the time of the April 1992 grant of 
service connection for the disorder.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).  

Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data have 
been associated with the file, including current data 
sufficient to address the merits of the veteran's claim; 
thus, the statutory duty to assist has been satisfied in this 
case.  

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the criteria for 
evaluation of mental disorders has changed.  The veteran's 
service-connected PTSD is currently evaluated under the 
rating criteria in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9411, and a 30 percent 
rating is assigned.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to mental disabilities.  
Some of the criteria under the old regulations may be more 
liberal than under the new criteria; accordingly, the Board 
will also consider this case under both rating criteria.

Under the regulations in effect prior to November 7, 1996, a 
30 percent rating was warranted under Diagnostic code 9411, 
where the evidence demonstrated a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, or the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

A 50 percent rating was warranted under the same diagnostic 
code, where the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, or by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

If the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, or 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
warranted.  

A 100 percent evaluation was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
the veteran had totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in that 
section were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
reasons or bases for its decision.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).  The VA General Counsel concluded subsequently 
that the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability which is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.


Under the regulations in effect on and after November 7, 
1996, a 30 percent evaluation will be assigned for PTSD under 
Diagnostic Code 9411 where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is provided for that disorder under 
the same diagnostic code if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted if there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent schedular rating is warranted under the "new" 
Diagnostic Code 9411, where there is total occupational and 
social impairment, due to symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or own 
name.

On careful review of the veteran's file, the Board finds that 
the evidence supports a 70 percent rating for the veteran's 
service-connected PTSD under the "old" Diagnostic Code 
9411.  The entirety of the evidence of record reveals that 
the veteran continues to experience symptoms of depression, 
anxiety, difficulty sleeping, social isolation, fears and 
apprehension, nightmares, flashbacks, increased startle 
response, outbursts of anger and violence, and difficulty in 
his relationship with his girl-friend/former (4th) spouse 
despite ongoing regular and extensive treatment and therapy, 
and regular use of medication.  

The clinical evidence, including recent VA psychiatric 
examinations, demonstrate that he lives a secluded, isolated 
life and does not have any close friends.  He has a history 
of 4 failed marriages and although he continues to live with 
his former 4th spouse, his PTSD symptoms appear to interfere 
significantly in the parties' relationship.  

Although a VA examiner suggested in April 1998 that the 
veteran is moderately impaired by his PTSD symptomatology at 
the time of the examination, the entirety of the evidence 
demonstrates that he finds it difficult to establish new 
relationships with people or to maintain his ongoing 
relationship; the evidence indicates that his ability to 
establish and maintain favorable or effective relationships 
with people is severely impaired.  Thus, a 70 percent rating 
under Diagnostic Code 9411 in effect prior to November 7, 
1996 is deemed appropriate in this case.

Based on the entire record, as discussed above, the Board 
finds that a rating in excess of 70 percent is not warranted 
for the veteran's service-connected PTSD under the "old" or 
"new" rating criteria, identified above.  




Using first the "old" criteria, while the evidence 
demonstrates that his ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, it does not show that his disability has totally 
incapacitated him or that he is virtually isolated in the 
community.  

As indicated above, he continues to be employed (since 1980) 
by the county of Del Norte as a mechanic and although he is 
clearly shown to experience difficulties at work by reason of 
his PTSD, he nevertheless continues to be employed and 
regards himself as a good mechanic.  While the evidence 
suggests that he experiences difficulties in his ability to 
perform activities of daily living, the attitudes of all 
contacts except the most intimate ones are not shown to be 
affected so adversely as to result in virtual isolation in 
the community, nor are his psychoneurotic symptoms shown to 
be totally incapacitating or bordering on gross repudiation 
of reality.  

Under the rating criteria in effect on and after November 7, 
1996, the schedular criteria for a 100 percent rating under 
Diagnostic Code 9411 have also not been met in this case.  
The evidence does not demonstrate that the veteran is totally 
impaired due to symptoms such as gross impairment in though 
processes or communication or persistent danger of hurting 
self or others (despite a past history of 2 suicide attempts 
and spousal abuse, he appears motivated to maintain his job 
and his former 4th spouse with whom he lives appears to 
provide him with moral and psychological support), or 
intermittent inability to perform activities of daily living 
such as maintaining personal hygiene.  

He is not disoriented to time, place, names of close 
relatives, own occupation, or own name.  Thus, his 
psychoneurotic symptoms, as discussed in detail above, are 
consistent with the rating criteria for no more than a 70 
percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  


II.  Service connection claims

Preliminary Matters

The veteran contends in this case that at least parts of his 
service medical records are missing, making it more difficult 
for him to substantiate his service connection claims.  A 
review of the record reveals that parts of the veteran's 
service medical records may in fact be missing, but the 
available records include his service entrance and separation 
medical examination reports.  When complete service medical 
records are unavailable, the obligation of the Board to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

General Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  

As to a combat veteran, satisfactory lay or other evidence of 
service incurrence of injury, if consistent with the 
circumstances, conditions, or hardships of such service shall 
be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b).  See Arms v. 
West, 12 Vet. App. 188 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy, 1 Vet. App. at 81.  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Factual Background

The veteran's service records do not reveal any report or 
clinical finding indicating that he sustained any combat-
related wounds or injuries, or that he was awarded any 
combat-related decorations (but, as discussed above, he is 
shown to have participated in combat in Vietnam).  No 
pertinent report or findings showing the presence of any 
scars were noted on service separation medical examination in 
January 1970.  There is no indication showing any early signs 
or symptoms associated with hepatitis at any time during 
active service.

On VA Agent Orange medical examination in February 1989, 
there was no evidence of any scars which would be consistent 
with residuals of shrapnel injuries or other combat-related 
trauma to the skin, and there is no indication that the 
presence of hepatitis was suspected.

The first post-service evidence suggesting that the veteran 
sustained combat-related wounds in Vietnam consists of 
October 1991 VA psychiatric examination report, at which time 
he indicated that he sustained "significant" wounds from 
shrapnel in Vietnam, noting that he was not awarded the 
Purple Heart Medal.  

Medical records from Dr. Zwerin received in September 1992, 
as identified above, noted the presence of scars on the 
veteran's left dorsum, hand, and the right elbow.  In 
pertinent part, status post ulnar nerve transposition, right 
elbow, was diagnosed.

On VA general medical examination in April 1993, including 
the examiner's review of the claims file, the examiner 
indicated that there was no record in the veteran's service 
medical records documenting any shrapnel injuries which he 
may have sustained in Vietnam.  The veteran indicated that 
there was no time to prepare medical records in the field (in 
Vietnam), noting that he sustained shrapnel wounds on 2 
occasions while in Vietnam (once hitting him in the leg near 
the left knee, and the other time hitting him in the back and 
chest); reportedly, his back and chest injury consisted of a 
grazing wound, and the left leg injury required suturing.  On 
examination, there was a 2.5 inch post-surgical scar in the 
medial side of the left knee; it had cross-hatching scars 
suggesting that this area was stitched.  There was a 1/2 inch 
scar on the left side of his body at the waist level, another 
1/2 inch scar on the right flank, and another linear 1/2 inch 
scar on the anterior chest, just at the sternum.  

Medical records from RVSL in March 1993, documenting 
treatment associated with the veteran's substance abuse as 
discussed above, reveal a finding of a faint scar on the left 
upper quadrant, noted to have been of unknown origin.

At his July 1994 RO hearing, the veteran testified that he 
sustained shrapnel wounds from a landmine and from an 
exploding grenade to various parts of his body while in 
Vietnam, in detail describing the circumstances and extent of 
his injuries.  He noted that he was only treated by medics in 
the field and that only his left knee wound was stitched-up.  




On VA fee-basis psychiatric examination in October 1994, the 
veteran indicated, in pertinent part, that he sustained 
shrapnel wounds during his service in Vietnam (one from a 
hand grenade and another from a mortar shell explosion).  

On VA psychiatric examination in April 1996, the veteran 
indicated, in pertinent part, that he was wounded in Vietnam, 
suggesting that his service medical records had been lost.

An April 1997 letter from R. Rasmussen, M.D., reveals that he 
evaluated the veteran in December 1994 for a possible skin 
cancer and chloracne (neither of which were reportedly found 
on examination), but the matter of any post-shrapnel injury 
scars does not appear to have been raised at that time.

With regard to the claimed hepatitis disability, the entirety 
of the clinical evidence of record, as discussed more fully 
above, reveals that clinical studies showing the presence of 
hepatitis B and C antibodies were initially indicated during 
the veteran's treatment at RVSL in March 1994; at that time, 
possible hepatomegaly secondary to continuous alcohol 
dependence was diagnosed.  

On VA psychiatric examination in April 1996, the veteran 
indicated, in pertinent part, that he tested positive for 
hepatitis C, but he was not sure where he got it.

VA outpatient treatment records in February 1997 indicate 
that the veteran was diagnosed with hepatitis C 4 years 
earlier.  Reportedly, his risk factors included exposure to 
blood and body fluids in Vietnam about 25 years earlier and 
proclivity to fights.  On examination, chronic, mild 
hepatitis C with normal liver function, and "immune to 
hepatitis B" were diagnosed.  During treatment in June 1998, 
hepatitis B was diagnosed.


Analysis

Service connection for scars:

A review of the record indicates that the veteran's claim of 
service connection for residuals of shrapnel wounds 
manifested by scars is well grounded.  38 U.S.C.A. § 5107(a).  
In this case, he contends that he sustained multiple wounds 
to various parts of his body during service in Vietnam, 
necessitating suturing and other treatment in the field prior 
to service separation.  He has suggested that not all of his 
in-service treatment was documented because treatment was 
rendered in the field and there was no time to document such 
treatment; he has also suggested that parts of his service 
medical records are missing, thus making it difficult for him 
to substantiate his contention that his current scars are the 
residual of combat-related injuries.  As indicated above, 
when complete service medical records are unavailable, the 
obligation of the Board to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. at 367.

The Court has held that a veteran is competent to relate a 
sequence of events that resulted in physically observable 
injury.  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994) 
(finding a claim well grounded where layperson testified as 
to an event resulting in a "physically observable injury"); 
see also Falzone v. Brown, 8 Vet. App. 398 (1995).  Presuming 
that his statement is credible solely for this purpose, 
together with a current medical finding of scars on the 
pertinent parts of his body, the Board finds that the claim 
is well grounded.  The Board is also satisfied that all 
relevant facts have been developed to the fullest extent, and 
that no further assistance to the veteran is required in 
order to comply with VA duty to assist him in developing his 
claim.  38 U.S.C.A. § 5107(a).

Based on the foregoing, the Board finds that the evidence 
supports service connection for scars on the veteran's left 
knee, left flank, and anterior chest.  Although his records 
do not document any combat-related wounds, injuries, or 
awards of decoration, his records do show that he had combat 
service in Vietnam.  

The RO apparently accepted his combat participation in that 
service connection for PTSD was awarded based on his exposure 
to combat-related stressors.  Thus, the Board finds this 
evidence sufficient to show combat exposure, making 
38 U.S.C.A. § 1154(b) applicable to his claim.

Although the presence of scars of the veteran's left knee, 
left flank, and anterior chest was not reported by him until 
his October 1991 VA psychiatric examination, the Court 
recently held that if a combat veteran presents a well 
grounded claim of service connection for certain combat-
related disabilities (the burden which the veteran has met in 
this case, as discussed above), he prevails under the 
provisions of 38 U.S.C.A. § 1154(b) unless VA produces clear 
and convincing evidence against the claim.  See Arms, 12 Vat. 
App. 188.  

In this case, although the veteran's service medical records 
do not reveal in-service incurrence of his scars, and such 
scars were not shown to be present for many years after 
service separation, there is a current diagnosis of scars on 
his left knee, left flank, and anterior chest which are not 
inconsistent with shrapnel injuries.  Most importantly, the 
entirety of the evidence of record does not affirmatively 
show that the veteran sustained any wounds or injuries which 
may be responsible for the incurrence of the aforementioned 
scars at any time after separation from service.  Thus, clear 
and convincing evidence against the claim has not been 
produced by VA, and the veteran's claim must be granted.  The 
Board stresses that the veteran, as a lay person, is capable 
of showing that he sustained shrapnel wounds in combat and 
that his current scars are the residuals of such injuries, 
and his credibility in that regard is presumed.

Service connection for hepatitis:

Based on the criteria discussed above, the Board finds that 
the claim of service connection for hepatitis is not well 
grounded.  

Although it appears that parts of the veteran's service 
medical records are missing, thus heightening the Board's 
duty to explain its findings and conclusions consistent with 
O'Hare, 1 Vet. App. at 367, no pertinent report or clinical 
findings were indicated at the time of his service separation 
in January 1970; the first post-service clinical 
documentation of hepatitis is dated many years after service 
separation (RVSL medical records in March 1994).  At that 
time, possible hepatomegaly secondary to continuous alcohol 
dependence was diagnosed, and no link between such disability 
and the veteran's active service was suggested.

Although the veteran's risk factors for hepatitis were 
recorded as exposure to blood and body fluids in Vietnam (as 
well as propensity for fights) during VA outpatient treatment 
in February 1997, the examiner did not suggest that the 
veteran's diagnosed hepatitis C was in fact related to active 
service.  Whether the veteran actually was or was not exposed 
to blood or body fluids during service is not dispositive in 
this case; the entirety of the clinical record fails to show 
that hepatitis was incurred in service.  The Board stresses 
that although the evidence indicates that parts of his 
service medical records are missing, his service separation 
medical examination report is of record, and it does not show 
the presence of any pertinent symptomatology or early signs 
of hepatitis.  

The Board notes that the veteran is competent to testify with 
regard to incurrence of injuries or trauma resulting in 
observable symptomatology, see Cartright v. Derwinski, 2 Vet. 
App. 24 (1991), and his credibility in that regard is not 
challenged.  However, on VA psychiatric examination in April 
1996, he indicated that he was not sure where he got his 
hepatitis.  The entirety of the evidence of record suggests 
that the veteran's hepatitis had its onset many years after 
service.  

The Board stresses that the veteran, as a lay person, is not 
competent to make a medical diagnosis or provide the 
etiological link between exposure to any in-service risk 
factors for developing hepatitis, any actual contraction of 
that disease, and his current hepatitis.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.  Competent 
(medical) evidence is required for the showing of a nexus 
between active service and current chronic disability.  See 
Libertine, 9 Vet. App. 521.

Finally, the Board notes that application of 38 U.S.C.A. 
§ 1154(b) to the veteran's claim does not make the claim well 
grounded because medical evidence of nexus between a current 
disability and service is required.  In Libertine, 9 Vet. 
App. 521, it was held that certain disabilities are 
susceptible to observation by lay persons, thus warranting 
the grant of service connection under 38 U.S.C.A. § 1154(b) 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that the claimant is 
not competent, as a lay person, to establish the required 
nexus between active wartime service and the onset of 
hepatitis many years thereafter.  See Arms, 12 Vet. App. 188.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the appellant in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and he 
has not indicated the existence or availability of any 
medical evidence that has not already been obtained that 
would well ground his claim.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

As the veteran's claim for service connection for hepatitis 
is not well grounded, the doctrine of reasonable doubt has no 
application to his case.


ORDER

A 70 percent schedular rating for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to service connection for scars of the left knee, 
the left flank, and anterior chest is granted.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for hepatitis, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

